Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 1/21/21.  Claims 1, 10 are amended.  Claims 2,7-9,14,18 are cancelled.  Claims 1,3-6,10-13,15-17 are pending.
The previous 112 first paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claims 1,3-6,10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menger ( WO 2015/063261).
For claims 1,2,10 and 14-15, Menger discloses a process for preparing pellets.  The process comprises the steps of providing raw material comprising vital wheat gluten and a humectant which is a liquid compound and forming pellets from the mixture of vital wheat gluten and humectant.  The temperature of the mixture is from the range of 34-45 degrees C.  The mixture comprises at least 50% gluten.  Preferably 90% of the protein powder has a diameter of at most 500 micros.  Preferably 90% of the protein powder has a diameter of at least .5 micros, most preferably at least 10 microns.  The mixture of gluten and humectant has a total moisture content of at most 12%.  The pellets can be formed in a press or in an extruder.  The pellet has a diameter of at least 2mm.  In a preferred embodiment the pellet has a diameter of at least 3mm and at most 9mm.  Page 66 discloses examples 1-3 having Water retention capacity of 150.4, 148.3 and 144.1.   Merger discloses on page 30, the temperature of the mixture is at least 57 degrees C and at most 64 degrees C at the beginning of step c and page 31 discloses the pellets are formed in step c.  Furthermore, Merger discloses on page 17 lines 3-9 in a further embodiment, steam is present in the humectant in an amount so that the temperature of the mixture obtained in step b is at most 30 degrees c higher, more preferably at most 20 degrees C higher , even more preferably at 15 degrees C higher than the temperature of the vital gluten provided 
Menger does not specifically disclose the size distribution as in claim 1,3,4,5,6 and the length of the pellet as in claim 15.
With respect to the limitation water binding capacity, Menger discloses the water retention capacity of the vital wheat gluten which is considered equivalent to the claimed water binding capacity.  Menger discloses the protein powder can range in size from diameter of at least .5 microns to 500 microns.  Thus, it would have been obvious to one skilled in the art to obtain powder having various size distribution as an obvious matter of choice depending on the size of the pellets and the textural feel desired.  Generally, difference in size does not lead to patentability in absence of showing of criticality or unexpected result.  As to the length, it would have been an obvious matter of preference to make the pellets in any length.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menger in view of Neece ( 2007/0172540).
Menger does not disclose the bulk density as claimed.
Neece discloses a method of forming pellets.  Neece discloses the bulk density of the pellets may range about 400kg/m3 to about 720 kg/m3.  Neece discloses that greater density is desirable for better pellet durability; however, there are limitations as to how dense the pellet can be.  Too high a 
As shown in Neece, the bulk density of the pellets determine their useful functions and properties.  Thus, it would have been obvious to one skilled in the art to determine the density to obtain the most optimum product.  One can readily determine the optimum bulk density of the pellets through routine experimentation following the guideline of Neece for the optimum bulk density.  The bulk density in Neece falls within the ranges claimed.
Response to Arguments
Applicant's arguments filed 1/21/21 have been fully considered but they are not persuasive. 
In the response, applicant states new claim 19 is based on example 1.  It is not clear what new claim 19 applicant is referring to.  The claim set submitted on 1/21/21 does not contain claim 19.
	With respect to the 103 rejection, applicant argues Menger teaches away from using steam to heat the gluten meal to at least 50 degrees C and to a water content of 5-20% prior to being formed into pellets.  Applicant refers to page 2 with the discussion of EP1785039 and the disclosure on page 15.  The argument is not persuasive.  The discussion on page 2 pertains to a prior art; it is not the Menger disclosure.  Menger explicitly discloses the use of steam and temperature falling within the range claimed. Merger discloses on page 30, the temperature of the mixture is at least 57 degrees C and at most 64 degrees C at the beginning of step c and page 31 discloses the pellets are formed in step c.  Furthermore, Merger discloses on page 17 lines 3-9 in a further embodiment, steam is present in the humectant in an amount so that the temperature of the mixture obtained in step b is at most 30 degrees c higher, more preferably at most 20 degrees C higher , even more preferably at 15 degrees C higher than the temperature of the vital gluten provided in step a, ie the temperature at the beginning 
	Applicant further argues Menger does not teach or suggest to change a particle size distribution D90 of the raw material to be at most 175mm.  It is assumed that applicant means to say 175 micrometers because the claim does not recite 175mm.  This argument is not persuasive.  At most 175 micrometers means 175 and below.    Menger  discloses on page 7 “ preferably 90% of the protein powder has a diameter of at least .5 micrometer “.  As disclosed on page 7, the sizes can range from .5 micrometer to 500 micrometer.  The range includes the sizes claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  
	Applicant further argues the effect of obtaining a relatively higher pellet durability index .  However, Menger discloses index of up to 97% which is higher than the value claimed.  
	Applicant argues claims 11-13 over Menger in view of Neece on the same basis as over Menger .  The argument is not persuasive as set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 4, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793